 


115 HRES 378 EH: Providing for consideration of the bill (H.R. 2581) to amend the Internal Revenue Code of 1986 to require the provision of social security numbers as a condition of receiving the health insurance premium tax credit, and providing for consideration of the bill (S. 1094) to amend title 38, United States Code, to improve the accountability of employees of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 378 
In the House of Representatives, U. S.,

June 13, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2581) to amend the Internal Revenue Code of 1986 to require the provision of social security numbers as a condition of receiving the health insurance premium tax credit, and providing for consideration of the bill (S. 1094) to amend title 38, United States Code, to improve the accountability of employees of the Department of Veterans Affairs, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2581) to amend the Internal Revenue Code of 1986 to require the provision of social security numbers as a condition of receiving the health insurance premium tax credit. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (S. 1094) to amend title 38, United States Code, to improve the accountability of employees of the Department of Veterans Affairs, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Veterans’ Affairs; and (2) one motion to commit. 
 
Karen L. Haas,Clerk.
